Title: To John Adams from Benjamin Rush, 14 December 1812
From: Rush, Benjamin
To: Adams, John



My venerable & dear old friend
Philadelphia Decemr 14th. 1812

You have so far outdreamed me in your last letter, that I shall be afraid hereafter to let my imagination loose in that Mode of exposing folly and Vice.—My whole family was delighted in contemplating you upon your rostrum in the Garden of Versailles, and in witnessing the effects of your Speech upon your hairy, featherd and scaly Audience. Let it not be said “De republica America fabula narratur.”—
I thank you for your kind reception and favourable opinion of my book upon the diseases of the Mind. It has been well received by many of my fellow Citizens, and particularly by some of the Gentlemen of the bar several of Whom have spoken in the most flattering terms of it, but not a single physician in our city has (One young man excepted) has taken the least Notice of it in any of my interviews with them since its publication. I doubt much whether any more than the young Doctor before mentioned has purchased or read it. My old friend Judge Peters called to see me some time ago, and remarked that I now seemed to live at peace with all my brethren. “Yes (said I) they do not fill the papers with Calumnies against me as formerly, but I still have no friends among them”. “Leave off writing books Doctor, said the Judge, and you they will cease to be your enemies.”
It is a curious, but not a singular fact that those of them who owe me most Obligations, are the most hostile to me.
In Spite of their malice, aided by all the disadvantages to which my Whig principles and Conduct during the Revolutionary War have exposed me from the tories, it has pleased God to crown the labors of the evening of my life with such Abundant Success that I am now in easy Circumstances. My excellent little Wife says “we have eno,” and urges me to retire to our little farm in the neighbourhood of the city, and leave our Son James the inheritor of my business. We have now  a competent & regular income Chiefly from well situated real property, and we do not owe a dollar upon note, bond, or mortgage in the World. I would follow my Wife’s Advice by retiring, did not the probable Changes in the expenses of my family render it improper. My 2nd: daughter and her two Children are Still with me, and Should her husband fall in battle (which is  Alas! not improbable, for he is now at Queenstown or in the neighbourhood of it with his regiment (the 49th,) his whole family would remain with me for life with but a scanty inheritance from him.
I am now visiting Mr Clymer who is indisposed. I read your dream to him yesterday. He was delighted with it. “What an imagination (said—he) the Old Gentleman possesses.”!
Capt Decaturs’ victory has produced a navy ardor in our City such as I never witnessed before. I wish it may excite equal enthusiasm for a Navy in Washington.
Adieu! Yrs, yrs, yrs
Benjn Rush